DETAILED ACTION
This is the first Office Action regarding application number 16/619,447, filed on 12/04/2019, which is a 371 of PCT/JP2018/021887, filed on 06/07/2018, and which claims foreign priority to JP 2017/114352, filed on 06/09/2017.
This action is in response to the Applicant’s Response dated 03/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-4 and 12-14) in the reply filed on 03/05/2021 is acknowledged.

Status of Claims
Claims 1-17 are currently pending.
Claims 12-17 are new.
Claims 1, 3-5, and 7-11 are amended.
Claims 5-11 and 15-17 are withdrawn.
Claims 1-4 and 12-14 are examined below.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 12-14 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a thickness” in line 4, but a thickness was already previously recited in claim 1.  The examiner cannot determine if the thickness recited in claim 2 refers to the same thickness recited in claim 1, or if the applicant intends to define a range for an entirely different dimension of the material.  Claims 12 and 13 each depend from claim 2, and are similarly rejected because they each incorporate by reference this indefinite and unclear recitation.
Claims 3 and 12 each recite “a maximum value…is 1 or more”.  The examiner finds this limitation unclear because there is no limit to the maximum value, and is rendered meaningless.  The examiner cannot determine what the upper bound of this maximum value actually must be. Claim 14 depends from claim 3, and is similarly rejected because it incorporates by reference the indefinite and unclear recitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a) as being anticipated by YAMASOTO (“A Novel Electric Power Generation Mechanism from Waste Heat without Temperature Gradient”).
Regarding claim 1, YAMASOTO teaches a semiconductor substrate containing a clathrate compound of the following General Formula (I), comprising: 
a variable-composition layer where composition varies along a thickness direction and which includes a pn junction, 
wherein, when the composition is converted in terms of a composition ratio of the clathrate compound, a rate of change in y in the thickness direction of a portion of the variable-composition layer including the pn junction is 1×10-4/µm or more, 
AxByC46-y (I) 
wherein in the General Formula (I), A represents at least one element selected from the group consisting of Ba, Na, Sr, and K, B represents at least one element selected from the group consisting of Au, Ag, Cu, Ni, and Al, and C represents at least one element selected from the group consisting of Si, Ge, and Sn, x is 7 to 9, and y is 3.5 to 6 or 11 to 17.
YAMASOTO teaches a BaAuSi material having a graded/varying composition through its thickness (Fig. 1, Table 1, page. 3943).  YAMASOTO’s BaAuSi material has -4/µm.  YAMASOTO also reports an n-p junction within the variable composition material at point numbers 5-6 (pg. 3942). For the purposes of claim examination, the examiner refers only to part numbers 5 and 6 as the variable composition layer.

Regarding claim 2, YAMASOTO teaches the semiconductor substrate according to claim 1, further comprising an n-type semiconductor portion and a p-type semiconductor portion which is larger in y/x than the n-type semiconductor portion so as to interpose the pn junction, wherein a thickness is 5 mm or less (the 22mm material was divided into 12 portions, each 1.83mm, and the examiner reads the claimed layer as portions 5 and 6, so these two portions together have a thickness of 3.66mm, less than 5 millimeters). YAMASOTO also teaches that the p-type material has relatively more gold content.

Regarding claim 3, YAMASOTO teaches the semiconductor substrate according to claim 1, wherein a maximum value of a difference between y in the p-type semiconductor portion and y in the n-type semiconductor portion is 1 or more (the gold content difference between the p- and n-type segments in the material taught by YAMASOTO is less than the maximum value of 1 or more).

Regarding claim 4, YAMASOTO teaches the semiconductor substrate according to claim 1, wherein the clathrate compound is represented by the following xAuySi46-y (II) wherein in the General Formula (II), x is 7 to 9, and y is 3.5 to 6 (YAMASOTO’s material reads on this claimed formula).

Regarding claim 12, YAMASOTO teaches the semiconductor substrate according to claim 2, wherein a maximum value of a difference between y in the p-type semiconductor portion and y in the n-type semiconductor portion is 1 or more (the gold content difference between the p- and n-type segments in the material taught by YAMASOTO is less than the maximum value of 1 or more).

Regarding claim 13, YAMASOTO teaches the semiconductor substrate according to claim 2, wherein the clathrate compound is represented by the following General Formula (II), BaxAuySi46-y (II) wherein in the General Formula (II), x is 7 to 9, and y is 3.5 to 6 (YAMASOTO’s material reads on this claimed formula).

Regarding claim 14, YAMASOTO teaches the semiconductor substrate according to claim 3, wherein the clathrate compound is represented by the following General Formula (II), BaxAuySi46-y (II) wherein in the General Formula (II), x is 7 to 9, and y is 3.5 to 6 (YAMASOTO’s material reads on this claimed formula).
Conclusion
No claim is allowed.

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721